DETAILED ACTION
This office action is in response to application filed on April 2, 2019.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 14-17, drawn to methods and apparatus for determining body wave slowness from guided waveforms by computing a slowness-frequency 2D dispersion semblance map for each waveform data set recorded with an acoustic logging tool, stacking the dispersion semblance maps to generate a stacked dispersion map, and extracting a dispersion curve from the stacked dispersion map. The process also including generation of a dispersion model, implementation of a self-adapting weighting based on the dispersion model and the dispersion curve, and fitting of a weighted dispersion curve with the dispersion model.
Group II, claims 7-13 and 18-20, drawn to methods and apparatus for determining body wave slowness from guided waveforms by generating a self-adapting weighting function 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of stacking and self-adapting weighting, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of:
Brie (US 6654688 B1, IDS record), who teaches stacking of 2D dispersion semblance maps to generate a stacked 2D semblance map (see col. 8, lines 65-67; col. 15, lines 38-47). 
 Wang (US 20050261835 A1, IDS record), who teaches stacking in the frequency domain to find semblances so as to identify the best dispersion curve and the formation shear slowness (see [0114]; see 
Tang (US 20100085835 A1, IDS record), who teaches about curve fitting between a theoretical dispersion curve S and a calculated dispersion curve Sd being performed by applying proper weighting to the data Sd, and minimizing the misfit error between the theoretical dispersion curve S and the weighted dispersion curve Sd (see [0029]), with this process being performed as part of the estimation of slowness from the curve fitting (see [0058]).

A telephone call was made to Jeffrey Kuo (Reg. No. 73071), applicant’s representative, on 01/21/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LINA M CORDERO/Primary Examiner, Art Unit 2857